Citation Nr: 1426488	
Decision Date: 06/11/14    Archive Date: 06/16/14

DOCKET NO.  09-05 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska


THE ISSUES

1.  Entitlement to a higher initial disability rating for chondromalacia and patellofemoral syndrome of the left knee, currently evaluated as 10 percent disabling. 

2.  Entitlement to a higher initial disability rating for plantar fasciitis and bilateral pes planus, currently evaluated as 30 percent disabling. 

3.  Entitlement to a higher initial disability rating for gastrointestinal reflux disease, currently evaluated as 10 percent disabling. 

4.  Entitlement to a higher initial disability rating for residual scar on forehead, currently evaluated as 10 percent disabling. 

5.  Entitlement to a higher initial disability rating for post-concussion syndrome due to traumatic brain injury with migraine headaches, currently evaluated as 30 percent disabling.

6.  Whether new and material evidence has been submitted to reopen a claim for service connection for diseases of the skin; and if so, whether the criteria for service connection are met.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from October 1990 to July 1991, and from January 2004 to April 2008-including combat service in Iraq, and his decorations include the Combat Action Badge.

These matters initially came to the Board of Veterans' Appeals (Board) on appeal from a June 2008 decision of the RO that, in pertinent part, granted service connection for migraine headaches evaluated as 30 percent disabling; for plantar fasciitis and bilateral pes planus evaluated as 0 percent (noncompensable) disabling; for gastroesophageal reflux disease evaluated as 0 percent (noncompensable) disabling; and for residual scar of cyst removal from forehead evaluated as 0 percent (noncompensable) disabling-each effective the day after the Veteran's discharge from active service in April 2008; denied a disability rating in excess of 10 percent for a left knee disability; and reopened service connection for a skin disability, but denied the claim on its merits.  Each of the initial ratings became effective the day after the Veteran's discharge from active service in April 2008.  The Veteran timely appealed for higher initial ratings, for an increased rating for his left knee disability, and for service connection for diseases of the skin.

With respect to the claim for service connection for diseases of the skin, the Board must address the question of new and material evidence in the first instance because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996) (applying an identical analysis to claims previously and finally denied, whether by the Board or the RO). Only where the Board concludes that new and material evidence has been received does it have jurisdiction to consider the merits of the claim.  Barnett; Hickson v. West, 11 Vet. App. 374, 377 (1998).

In March 2010, the Veteran testified during a hearing before a former Veterans Law Judge at the RO.  In September 2011, the Board remanded the matters on appeal for additional development.  In November 2012, VA's Appeals Management Center (AMC) increased the disability evaluations to 30 percent for plantar fasciitis and bilateral pes planus; to 10 percent for gastroesophageal reflux disease; and to 10 percent for residual scar on the forehead, each effective October 6, 2011.  Because higher evaluations are available for each of the disabilities-both prior to and as of October 6, 2011-and the Veteran is presumed to seek the maximum available benefit for a disability, each of the claims remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In December 2012, the Board duly notified the Veteran that the Board no longer employed the Veterans Law Judge that conducted the March 2010 Board hearing and that he had the right to another Board hearing.  Later that same month, the Veteran indicated that he did not want an additional hearing.

The Court has held that a request for a TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The Board notes that the Veteran continues to work.  While the Veteran has indicated that he is unable to perform some work activities due to his service-connected disabilities, he has not alleged that his service-connected disabilities prevent him from obtaining or maintaining substantially gainful employment.  The matter is not raised by the record, and the Board finds it unnecessary to remand the matter for further action.

Lastly, in addition to reviewing the Veteran's paper claims file, the Board has surveyed the contents of his electronic claims file.


FINDINGS OF FACT

1.  Throughout the rating period, the Veteran's service-connected chondromalacia and patellofemoral syndrome of the left knee has been manifested by complaints of pain and swelling, X-ray evidence of degenerative changes, and extension limited to no more than 15 degrees at worse with functional loss due to painful motion; slight or moderate instability, or limited flexion to 60 degrees or worse have not been demonstrated.

2.  For the rating period prior to October 6, 2011, the Veteran's service-connected plantar fasciitis and bilateral pes planus has been manifested by objective evidence of  moderate bilateral pes planus, correctable on manipulation, and with symptoms improved by use of orthopedic shoes or appliances; weight-bearing lines over or medial to the great toes, or inward bowing of the tendo achillis are not demonstrated.

3.  For the rating period from October 6, 2011, the Veteran's service-connected bilateral plantar fasciitis and bilateral pes planus has been manifested by objective evidence of marked pronation and deformity, accentuated pain on manipulation and use, and functional loss more nearly approximating severe acquired flatfoot; pronounced bilateral acquired flatfoot is not demonstrated.

4.  For the rating period prior to October 6, 2011, the Veteran's gastroesophageal reflux disease has been manifested primarily by epigastric distress with symptoms of heartburn; dysphagia, regurgitation, accompanied by substernal or arm or shoulder pain, or symptoms productive of considerable impairment of health or gastritis with small nodular lesions have not been demonstrated.

5.  For the rating period from October 6, 2011, the Veteran's gastroesophageal reflux disease has been manifested primarily by epigastric distress with symptoms of dysphagia, pyrosis, and regurgitation; persistent dysphagia, regurgitation, accompanied by substernal or arm or shoulder pain, or symptoms productive of considerable impairment of health or gastritis with multiple small eroded areas have not been demonstrated.

6.  For the rating period prior to October 6, 2011, the Veteran's service-connected residual scar on forehead has been neither tender nor painful, nor disfiguring; and has not limited function of the body part affected. 

7.  For the rating period from October 6, 2011, the Veteran's service-connected residual scar on forehead has been painful or tender; visible or palpable tissue loss, or gross distortion or asymmetry of two features or paired sets of features, with two or three characteristics of disfigurement are not demonstrated.

8.  Throughout the rating period, the Veteran's post-concussion syndrome of TBI has been manifested by subjective complaints of dizziness, blurred vision, and fatigue; and by facets of cognitive impairment-including decreased executive functioning, and subjective symptoms interfering with instrumental activities of daily living-of no more than mild in severity.

9.  Throughout the rating period, the Veteran's post-traumatic headaches have been manifested by characteristic prostrating attacks averaging once a month or more over the last several months; very frequent, completely prostrating and prolonged attacks, productive of severe economic inadaptability, have not been demonstrated. 

10.  In a July 1998 rating decision, the RO denied service connection for diseases of the skin.  The Veteran did not appeal within one year of being notified.

11.  Evidence associated with the claims file since the July 1998 denial, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim for service connection for diseases of the skin; and raises a reasonable possibility of substantiating the claim.  

12.  Resolving all doubt in the Veteran's favor, atopic dermatitis and pseudofolliculitis barbae had their onset in active service.


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent disability rating, but no higher, for the Veteran's chondromalacia and patellofemoral syndrome of the left knee are met or nearly approximated.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.20, 4.40, 4.45, 4.59, 4.71, Table II, 4.71a, Diagnostic Codes 5003, 5261 (2013).

2.  For the period prior to October 6, 2011, the criteria for an initial, compensable disability rating for plantar fasciitis and bilateral pes planus are not met or nearly approximated.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.20, 4.40, 4.44, 4.45, 4.57, 4.59, 4.71, Table II, 4.71a, Diagnostic Codes 5276, 5284 (2013).

3.  For the period from October 6, 2011, the criteria for a disability rating in excess of 30 percent for plantar fasciitis and bilateral pes planus are not met or nearly approximated.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.20, 4.40, 4.44, 4.45, 4.57, 4.59, 4.71, Table II, 4.71a, Diagnostic Codes 5276, 5284 (2013).

4.  For the period prior to October 6, 2011, the criteria for an initial, compensable disability rating for gastroesophageal reflux disease are not met or nearly approximated.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.114, Diagnostic Codes 7307, 7346 (2013). 

5.  For the period from October 6, 2011, the criteria for a disability rating in excess of 10 percent for gastroesophageal reflux disease are not met or nearly approximated.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.114, Diagnostic Codes 7307, 7346 (2013).

6.  For the period prior to October 6, 2011, the criteria for an initial, compensable disability evaluation for residual scar on forehead are not met or nearly approximated.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.20, 4.118, Diagnostic Codes 7800, 7804, 7805 (2008).

7.  For the period from October 6, 2011, the criteria for a disability evaluation in excess of 10 percent for residual scar on forehead are not met or nearly approximated.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.20, 4.118, Diagnostic Codes 7800, 7804, 7805 (2008).

8.  The criteria for an initial, separate 10 percent disability evaluation for post-concussion syndrome of TBI are met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.124a, Diagnostic Code 8045-9304 (2008).

9.  The criteria for an initial disability rating in excess of 30 percent for post-traumatic headaches are denied.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.124a, Diagnostic Code 8045-8100 (2013).

10.  The evidence received since the RO's July 1998 denial is new and material; and the claim for service connection for diseases of the skin is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).

11.  Atopic dermatitis and pseudofolliculitis barbae were incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

Several of the Veteran's claims arise from his disagreement with the initial evaluations assigned following the grant of service connection.  Courts have held that once service connection is granted, the claim is substantiated; additional notice is not required, and any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Moreover, a decision by the United States Court of Appeals for the Federal Circuit has addressed the amount of notice required for increased rating claims, essentially stating that general notice is adequate and notice need not be tailored to each specific Veteran's case.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Through May 2008 and September 2011 letters, the RO and VA's Appeals Management Center (AMC) notified the Veteran of elements of an increased rating claim and the evidence needed to establish each element.  These documents served to provide notice of the information and evidence needed to substantiate the claims.  

In the May 2008 letter, the RO specifically notified the Veteran of the process by which initial disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Defects as to the timeliness of the statutory and regulatory notice are rendered moot because each the Veteran's claims on appeal has been fully developed and re-adjudicated by an agency of original jurisdiction after notice was provided.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In view of the Board's favorable decision in this appeal for reopening the claim for service connection for diseases of the skin, further assistance is unnecessary to aid the Veteran in substantiating the claim.  

There is no indication that any additional action is needed to comply with the duty to assist the Veteran.  The RO or AMC has obtained copies of the service treatment records and outpatient treatment records, and has arranged for VA examinations in connection with the claims decided on appeal, reports of which are of record and are adequate for rating purposes.  The Veteran has not identified, and the record does not otherwise indicate, any existing pertinent evidence that has not been obtained.

In Bryant v. Shinseki, 23 Vet App 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that the Veterans Law Judge who chairs a Board hearing fulfill two duties to comply with 38 C.F.R. § 3.103(c)(2). These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  Here, during the hearing, the former Veterans Law Judge sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked, or was outstanding that might substantiate the claims.  The case was thereafter remanded for additional development, including examinations.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2); and no prejudice has been identified in the conduct of the Board hearing.

Given these facts, it appears that all available records have been obtained.  There is no further assistance that would be reasonably likely to assist the Veteran in substantiating the claims.  38 U.S.C.A. § 5103A(a)(2).

II.  Higher Disability Ratings

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2013).

The Veteran's entire history is reviewed when making disability evaluations.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 4.1.  Where the question for consideration is propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  That being said, given unintended delays during the appellate process, VA's determination of the "current level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period that the increased rating claim has been pending.  In those instances, it is appropriate to apply staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).
 
After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2013).

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45 (2013), pertaining to functional impairment.  If feasible, these determinations are to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2013).

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a 10 percent evaluation is assignable each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

The Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  He is also competent to report symptoms of headache pain, left knee pain, foot pain, stomach problems, and skin rash.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  The Veteran is competent to describe his symptoms and their effects on employment and daily activities.

The Board will consider not only the criteria of the currently assigned diagnostic codes, but also the criteria of other potentially applicable diagnostic codes.

A. Left Knee Disability

Service connection has been established for a soft tissue injury of the left knee.  The RO has evaluated the Veteran's left knee disability as 10 percent disabling under Diagnostic Code 5261, based on evidence showing painful and limited motion.  

The standard ranges of motion of the knee are zero degrees of extension and 140 degrees of flexion. 38 C.F.R. § 4.71, Plate II.

Limitation of motion of the knee is rated under Diagnostic Codes 5260 and 5261:

5260  Leg, limitation of flexion:                                         
  Flexion limited to 15°
     30 percent  
  Flexion limited to 30
     20   
  Flexion limited to 45
     10   
  Flexion limited to 60
      0   

5261  Leg, limitation of extension:                                       
  Extension limited to 45°
     50 percent  
  Extension limited to 30
     40   
  Extension limited to 20
     30   
  Extension limited to 15
     20   
  Extension limited to 10
     10   
  Extension limited to 5
      0   

38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.

Moreover, Diagnostic Code 5257 provides a 10 percent evaluation for lateral instability or recurrent subluxation of a knee that is slight, a 20 percent rating when those symptoms are moderate, and a 30 percent rating when severe.

The terms "mild," "moderate," and "severe" are not defined in the Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  It should also be noted that use of terminology such as "mild" or "moderate" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.  

VA's General Counsel has also held that separate ratings can be provided for a claimant who has compensable arthritis and instability of the knee.  VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (1997).  A separate rating for arthritis can be awarded on the basis of X-ray findings and painful motion under 38 C.F.R. § 4.59.  VAOPGCPREC 9-98 (1998); 63 Fed. Reg. 56,704 (1998).  In addition, separate ratings can be provided for limitation of knee extension and flexion.  VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004). 

Alternatively, dislocation of the semilunar cartilage of the knee with frequent episodes of "locking," pain and effusion into the joint warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5258.  

Historically, the Veteran reportedly hurt his left knee when he fell off of a tractor trailer while checking the fluid level in February 1991.  Since then, he reported problems with squatting and climbing stairs, and with knee swelling two or three times per month at work.  VA examination of the left knee in January 1995 revealed no tenderness, edema, erythema, heat, or laxity.  Strength and gait were normal.  There was crepitus on flexion and extension, and full range of motion.  The diagnosis was left knee injury with arthralgia, probable chondromalacia of the patella.  In June 1998, range of motion of the Veteran's left knee was to 125 degrees on flexion, and to 0 degrees on extension; painful motion was noted.  VA treatment records show chronic left knee pain in 2001, and reflect that the Veteran underwent physical therapy and wore a knee brace in 2002; and that he underwent arthroscopic surgeries in 2005 and 2006.

The Veteran initiated a claim for an increased rating in April 2008.  He reportedly re-injured his left knee in Iraq by stepping off an embankment and twisting his left knee.  VA examination in June 2008 showed an additional diagnosis of medial meniscus tear and bucket handle tear of the left knee, and reflects that the Veteran used a cane for walking.  Tenderness along the joint line and a small effusion were noted in July 2009.  Range of motion of the left knee was to 90 degrees on flexion and to 0 degrees on extension.  X-rays revealed minimal degenerative changes in January 2010.

In March 2010, the Veteran testified that he took medication to help control the swelling in his left knee, and that he started going to physical therapy again about two months ago.  He also testified that his left knee gave way, and he had fallen several times.

Examination in October 2011 revealed that the range of motion of the Veteran's left knee was to 85 degrees on flexion, with pain from 50 degrees; and to 10 degrees on extension.  The Veteran was able to perform repetitive testing, with additional limitation in ranges of motion:  Flexion was limited to 70 degrees, and extension was limited to 15 degrees.  Less movement than normal, weakened movement, excess fatigability, and pain on movement were noted.  Muscle strength testing was 4/5; joint stability testing was normal.  There was no evidence of recurrent patellar subluxation or dislocation.  Residuals signs of the meniscectomy included pain over lateral knee/patella.  The Veteran reported that he regularly used a left knee brace, and that he occasionally used a cane.  X-rays revealed minimal patellofemoral compartmental degenerative changes.  Effects on occupation or daily activities included missing work about twice a month.

Here, throughout the rating period, the Veteran's extension of the left knee was limited by pain to 15 degrees.  This represents limitation of motion compensable at the 20 percent level under the criteria for limitation of extension.  As his limitation of extension did not exceed 15 degrees, it does not reach the level of limitation contemplated by the next higher, 30 percent rating category, which requires limitation to at least 20 degrees or more.  Thus, a 20 percent rating for limitation of extension is appropriate, and the Board specifically finds that Diagnostic Code 5261 is the most applicable code.

Turning to whether separate evaluations are warranted for other manifestations, the Board notes that the objective evidence of record does not reflect degrees of limited flexion of the left knee to warrant a compensable disability rating under Diagnostic Code 5260.  Even with consideration of functional loss expressed by the Veteran as pain and noted by examiners as additional limitation of flexion to 70 degrees on repetitive use, the Veteran's left knee disability does not demonstrate a compensable degree of motion loss in flexion.  Hence, a separate evaluation under Diagnostic Code 5260 is not warranted.

Regarding flare-ups, the Veteran has reporting have flare-ups with bending and with cold weather; and records show that he took pain medications.  Examiners have noted decreased motion, and X-rays document degenerative changes.  The 20 percent disability rating under Diagnostic Code 5261 already compensates the Veteran for significant functional impairment due to degenerative arthritis, based on painful motion. 

The Board notes that the maximum rating under Diagnostic Code 5258 for semilunar cartilage (that of the meniscus) which is dislocated (torn), with frequent episodes of "locking," pain, and effusion into the joint, is 20 percent.  Hence, an increased rating under this code is inappropriate.

Regarding instability, examiners basically have found the Veteran's left knee to be stable.  The October 2011 examiner found no evidence of recurrent patellar subluxation or dislocation; laxity testing was normal.  Although the Veteran had reported occasions when his left knee gave way, the objective clinical findings based on diagnostic testing outweigh the Veteran's lay assertions regarding severity.  The evidence does not warrant a separate, compensable disability rating under Diagnostic Code 5257. 

There also is no evidence or allegation that any other diagnostic code pertaining to the Veteran's left knee disability is applicable in the present case.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993) (choice of diagnostic code should be upheld if it is supported by explanation and evidence).  

For the foregoing reasons, a 20 percent, but no higher, disability evaluation for the Veteran's service-connected chondromalacia and patellofemoral syndrome of the left knee is warranted.

B.  Bilateral Foot Disability

Service connection has been established for plantar fasciitis and bilateral pes planus, effective April 28, 2008.  The RO has evaluated the Veteran's disability under Diagnostic Code 5276 as initially 0 percent (noncompensable) disabling based on mild symptoms relieved by shoe inserts; and as 30 percent disabling, effective October 6, 2011, based on evidence of marked deformity and extreme tenderness.

Pursuant to Diagnostic Code 5276, a 0 percent (noncompensable) evaluation is warranted for mild bilateral acquired flatfoot where symptoms are relieved by built-up shoe or arch support.  A 10 percent evaluation is warranted for moderate bilateral acquired flatfoot where the weight-bearing lines are over or medial to the great toes and there is inward bowing of the tendo achillis and pain on manipulation and use of the feet.  A 30 percent evaluation is warranted for severe bilateral acquired flatfoot manifested by marked deformity (pronation, abduction, etc.), accentuated pain on manipulation and use of the feet, indications of swelling on use of the feet, and characteristic callosities.  A 50 percent rating is warranted for pronounced bilateral acquired flatfoot manifested by marked pronation, extreme tenderness of the plantar surfaces of the feet, and marked inward displacement and severe spasm of the tendo achillis on manipulation which is not improved by orthopedic shoes or appliances.  38 C.F.R. § 4.71a, Diagnostic Code 5276.

Alternatively, pursuant to Diagnostic Code 5284, moderate residuals of foot injuries warrant a 10 percent evaluation.  A 20 percent rating requires moderately severe residuals.  Severe residuals of foot injuries warrant a 30 percent evaluation.  A 40 percent evaluation requires that the residuals be so severe as to result in actual loss of use of the foot.  38 C.F.R. § 4.71a, Diagnostic Code 5284.
 
The terms "moderate" and "severe" are not defined by regulation; however, the overall regulatory scheme contemplates a 10 percent rating in cases of ankylosis in good weight bearing position, or problems so disabling that there is atrophy, disturbed circulation and weakness (10 percent being a minimum rating), or where there is inward bowing of the tendo achillis with pain on manipulation and use, or definite tenderness with dorsiflexion of the great toe and limitation of dorsiflexion of the ankle; and a 30 percent rating is contemplated in cases of marked deformity. See 38 C.F.R. § 4.71a, Diagnostic Codes 5276, 5277, 5278.

In this case, the report of a June 2008 VA examination reflects that the Veteran used orthotic inserts, a knee brace, and a cane for walking.  His gait was described as antalgic and slow.  X-rays revealed normal feet.  The Veteran denied any injuries and complained of daily bilateral foot pains; inserts helped during the daytime, and some type of splint helped at night.  He reportedly used a cane for walking because of his knee condition, which helped.  Examination of the feet revealed moderate bilateral pes planus, and pain palpable along the courses of the plantar tendons bilaterally.  No forefoot or mid-foot malalignment was noted, and there was no Achilles tendon malalignment.  The pes planus was correctable by manipulation, and there was no pain on doing so.  No painful manipulation was noted, and no foot deformities were noted.  The Veteran could not stand on his toes, and had moderate difficulty standing on his heels.  Mild weakness was noted with dorsiflexion and plantar flexion of big toes.

VA records show treatment for plantar fasciitis in March 2010.  Tenderness was noted on palpation of the medial plantar aspect and plantar aspect of both heels.

During an October 6, 2011 VA examination, the Veteran denied any severe foot injuries.  Examination of the Veteran's feet revealed bilateral weakness with ambulation; there were no findings of Morton's neuroma, hammer toes, hallux valgus, hallux rigidus, or acquired pes cavus.  There was neither malunion nor nonunion of tarsal or metatarsal bones.  Examination revealed moderate bilateral pes planus; there was neither forefoot nor mid-foot malalignment, nor any Achilles tendon malalignment.  There was moderate painful foot manipulation, noted bilaterally; however, the Veteran appeared to walk with very limited difficulty.  The examiner noted weakened movement and mild-to-moderate fatigability, but no incoordination.  Range of motion of the toes was normal.  The examiner opined that functional ability would be limited during flare-ups, because feet were moderately painful on examination; and the level of severity would be moderate-to-moderately severe.

Another VA examiner diagnosed the Veteran with bilateral pes planus and bilateral plantar fasciitis on October 6, 2011; and indicated that the Veteran had pain on use of the feet, and pain on manipulation of the feet.  Extreme tenderness of the plantar surfaces was noted, and symptoms were not relieved with arch supports or orthotics.  There was decreased longitudinal arch height on weight-bearing, and objective evidence of marked deformity and marked pronation of both feet.  The Veteran also reported that, when he was working, he missed about two days each month due to his bilateral foot and left knee disabilities.

In this case, prior to October 6, 2011, the evidence reveals, at most, pain on use of the feet that produced no more than moderate bilateral functional impairment.  Symptoms were relieved by orthodics.  There is no evidence that the weight-bearing lines were over or medial to the great toes, and no evidence of inward bowing of the tendo achillis.  Given the minimal clinical findings of disability, the evidence supports no more than the currently assigned initial 0 percent (noncompensable) evaluation, pursuant to Diagnostic Code 5276.

Thus, even with consideration of functional loss due to pain and other factors, pursuant to 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202 (1995), the overall evidence is equivalent to no more than moderate bilateral acquired flatfoot.  In other words, there is no basis for the Board to find that even with use, the Veteran's plantar fasciitis and bilateral pes planus has been so disabling as to warrant assignment of an initial, compensable disability evaluation under Diagnostic Code 5276, prior to October 6, 2011.  In this regard, while weakened movement has been noted, there are no reports of excess fatigability or incoordination associated with walking.  

In this case, as of October 6, 2011, the examiner found evidence of moderate-to-moderately severe impairment or marked deformity of the feet, which supports the criteria for the currently assigned 30 percent disability pursuant to Diagnostic Code 5276.  The evidence does not reflect pronounced bilateral acquired flatfoot manifested by marked pronation, extreme tenderness of the plantar surfaces of the feet, and marked inward displacement and severe spasm of the tendo achillis on manipulation, to warrant a disability rating in excess of 30 percent at any time.

Moreover, an increased rating is not warranted solely on the basis of the Veteran's pain.  The primary manifestation of the Veteran's bilateral foot disability is pain in both feet on prolonged walking and standing-i.e., functional use.  Specifically, evaluation under Diagnostic Code 5276 contemplates pain on manipulation and use of the feet.  Hence, no increased evaluation is assignable on this basis.  See DeLuca, Vet. App. at 204-7; 38 C.F.R. §§ 4.40, 4.45, 4.59.  Again, the effects of functional loss due to pain are the foundations of the currently assigned 30 percent disability rating.  

The Board has considered evaluating the Veteran's plantar fasciitis and bilateral pes planus under alternative diagnostic codes.  In the absence of evidence showing the disability more nearly approximates all toes tending to dorsiflexion, limitation of dorsiflexion at the ankle to the right angle, and marked tenderness under the metatarsal heads, or marked contraction of the plantar fascia with dropped forefoot, all toes hammer toes, very painful callosities, or marked varus deformity, there is no basis for assignment of higher initial disability evaluations under Diagnostic Code 5278, pertaining to acquired pes cavus.

The Board has also considered whether the disability should be rated pursuant to Diagnostic Code 5284 pertaining to other foot injuries.  However, in this case, the symptoms of disability are analogous to those of pes planus, as he has pain on use of both feet.  As his disability picture squarely fits within the criteria set forth for a 30 percent evaluation under Diagnostic Code 5276, this is the most appropriate code under which to rate the disability.
 
Again, the evidence as a whole fails to show that the Veteran's disability has met the criteria for higher initial disability ratings at any time covered by this appeal.  Appropriate staged ratings have been assigned.  The Board has considered the Veteran's lay assertions regarding severity and finds that they support the currently assigned disabilitiy evaluations, but no higher.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.  

C.  Gastroesophageal Reflux Disease

Service connection has been established for gastroesophageal reflux disease, effective April 28, 2008.  The RO has evaluated the Veteran's disability under Diagnostic Code 7399-7346 as initially 0 percent (noncompensable) disabling based on evidence of pyrosis associated with epigastric distress; and as 10 percent disabling, effective October 6, 2011, based on evidence of dysphagia, pyrosis, and regurgitation associated with epigastric distress.

A 10 percent evaluation is warranted for esophageal reflux with two or more of the symptoms required for a 30 percent evaluation, but of less severity than is required for the 30 percent evaluation. A 30 percent evaluation requires persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation accompanied by substernal, arm or shoulder pain-all of which are productive of considerable impairment of health.  A 60 percent evaluation is in order for symptoms of pain, vomiting, material weight loss, and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health. 38 C.F.R. § 4.114, Diagnostic Code 7346.

Alternatively, the Veteran's disability may be evaluated as gastritis under Diagnostic Code 7307.  A 10 percent evaluation is assigned for chronic hypertrophic gastritis, with small nodular lesions and symptoms.  A 30 percent evaluation is in order for multiple small eroded or ulcerated areas and symptoms.  A 60 percent evaluation is warranted for severe hemorrhages, or large ulcerated or eroded areas.  38 C.F.R. § 4.113, Diagnostic Code 7307.

During a June 2008 VA examination, the Veteran reported a history of indigestion and heartburn.  He reported having reflux symptoms for about six months; and that he took some daily medication, which helped.  He reported having heartburn four times weekly, but no regurgitation.  Examination revealed that the abdomen was soft and non-tender.  There was no palpable mass, no hernia, no ascites, and no abdominal guarding.  Bowel sounds were normal.  The diagnosis was reflux disease.

In March 2010, the Veteran testified that he took medication daily for gastroesophageal reflux disease; and that sometimes he took additional medication, when needed.  He testified that he was diagnosed with acid reflux at the time when he thought he was having a slight heart attack; the stress test was normal, and the doctor labeled it "heartburn."  

The report of an October 6, 2011 VA examination reflects a diagnosis of gastroesophageal reflux disease.  Current signs and symptoms include pyrosis (heartburn), reflux, regurgitation, weight loss, and vomiting.  The Veteran reportedly required continuous medication; and that he frequently needed to be near a bathroom when he was working.  The examiner noted no significant effects on the Veteran's ability to work.

Here, prior to the October 6, 2011 VA examination, the evidence does not suggest that the Veteran had two or more symptoms associated with epigastric distress.  While the Veteran did have persistent pyrosis, this symptom was of less severity and not productive of considerable impairment of health.  The evidence does not reflect recurring symptoms of dysphagia or regurgitation prior to October 6, 2011.  Nor does the evidence show gastritis, with small nodular lesions, or any erosion in the abdomen.  The evidence does not demonstrate that an initial, compensable disability rating is warranted under either Diagnostic Code 7346 or Diagnostic Code 7307.

A preponderance of the evidence is against an initial, compensable disability rating for gastroesophageal reflux disease prior to October 6, 2011.  The objective clinical findings consistently fail to show that his disability meets the criteria for a compensable rating under any diagnostic code, and the Board concludes that those findings outweigh the Veteran's lay assertions regarding severity.

As of the October 6, 2011 VA examination, the evidence shows a worsening of the Veteran's gastroesophageal reflux disease; and the AMC assigned a 10 percent disability rating based on two or more symptoms of dysphagia, pyrosis, and regurgitation associated with epigastric distress.  However, the evidence suggests that the level of severity of symptoms of gastroesophageal reflux disease does not approximate considerable impairment of health.  While the Veteran did have persistent pyrosis, with varying accounts of regurgitation and dysphagis, his symptoms have not caused anemia; and the evidence does not show erosions in the abdomen.  The combination of symptoms is of lesser severity than that which would warrant a higher disability rating either under Diagnostic Code 7346 or Diagnostic Code 7307.

Nor does the evidence reflect material weight loss, hematemesis, or melena with moderate anemia, or other symptom combinations productive of severe impairment of health to warrant higher disability ratings at any time during the appeal.  The evidence does not reflect severe hemorrhages, or large ulcerated or eroded areas.

Here again, the evidence as a whole fails to show that the Veteran's disability has met the criteria for higher disability ratings at any time covered by this appeal.  Appropriate staged ratings have been assigned.  The Board has considered the Veteran's lay assertions regarding severity and finds that they support the currently assigned disabilitiy evaluations, but no higher.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.

D.  Residual Scar on Forehead

Service connection has been established for residual scar on forehead, effective April 28, 2008.  The RO has evaluated the Veteran's disability under Diagnostic Code 7800 as initially 0 percent (noncompensable) disabling based on evidence of a minimal scar and no signs of disfigurement; and as 10 percent disabling, effective October 6, 2011, based on evidence of one sign of disfigurement.

For scars that are located on the head, face, or neck, a 10 percent rating is warranted with one characteristic of disfigurement; a 30 percent rating is assigned when there is visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features, or; with two or three characteristics of disfigurement; a 50 percent rating is assigned for visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features, or; with four or five characteristics of disfigurement; and, an 80 percent rating is provided when there is visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features, or; with six or more characteristics of disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7800 (2008).

Under note (1), the 8 characteristics of disfigurement for purposes of evaluation under Section 4.118, are:  a scar 5 or more inches (13 or more cm.) in length; scar at least one-quarter inch (0.6 cm.) wide at widest part; surface contour of scar elevated or depressed on palpation; scar adherent to underlying tissue; skin hypo- or hyper- pigmented in an area exceeding six square inches (39-sq. cm.); skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); underlying soft tissue missing in an area exceeding six square inches (39-sq. cm.); and skin indurated and inflexible in an area exceeding six square inches (39-sq. cm.).

Pursuant to Note 2, tissue loss of the auricle is to be rated under Diagnostic Code 6207 (loss of auricle).

Pursuant to Note 3, the adjudicator is to take into consideration unretouched color photographs when evaluating under these criteria. 38 C.F.R. § 4.118, Diagnostic Code 7800, Notes 1-3 (2008).

A deep scar is one that is associated with underlying soft tissue damage. 38 C.F.R. § 4.118, Diagnostic Code 7801, Note (2).

A superficial scar is one that is not associated with underlying soft tissue damage. 38 C.F.R. § 4.118, Diagnostic Code 7802, Note (2).

Alternatively, disabling effects are to be rated either as scars or as impairment of function, whichever results in the higher rating.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2007).  Although, no more than one of these ratings may be assigned without violating the rule against the pyramiding of disabilities.  38 C.F.R. § 4.14.

A 10 percent evaluation is provided for superficial scars that are poorly nourished with repeated ulcerations under 38 C.F.R. § 4.118, Diagnostic Code 7803; or for superficial scars that are tender or painful on objective demonstration under 38 C.F.R. § 4.118, Diagnostic Code 7804 (2008).

During the course of this appeal, VA revised the criteria for evaluation of scars, effective on October 23, 2008.  73 Fed. Reg. 54708 (September 23, 2008) (codified at 38 C.F.R. § 4.118 (2009)).  Initially, the revised criteria were applicable only to claims received by VA on or after October 23, 2008; and, hence, were inapplicable in this case.  Since then, VA published a correcting amendment to allow Veterans whose scars were rated by VA under the former criteria (versions in effect prior to October 23, 2008) to request evaluation review under the revised criteria.  See 77 Fed. Reg. 2909 (January 20, 2012).  The correction amendment specifically encompasses claims that have received an initial rating, and are still pending in the appeals process.  Id.  The correction is effective January 20, 2012.  Accordingly, the Board accepts the Veteran's February 2014 correspondence (Informal Hearing Presentation) as a request for review under the revised criteria.  As the RO or AMC also considered both the former and revised criteria in the December 2008 statement of the case and in the November 2012 supplemental statement of the case, respectively, the Veteran is not prejudiced by the Board's proceeding in this manner.

The revised criteria for Diagnostic Code 7800 provides for evaluation of burn scars, in addition to disfigurement.  However, the characteristics of disfigurement for purposes of evaluating scars that are located on the head, face, or neck have not changed.  See 38 C.F.R. § 4.118, Diagnostic Code 7800 (October 23, 2008). 

The revised criteria for Diagnostic Code 7804 provide that one or two scars that are unstable or painful warrant a 10 percent rating; three or four scars that are unstable or painful warrant a 20 percent rating; and five or more scars that are unstable or painful warrant a 30 percent rating.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  See 38 C.F.R. § 4.118, Diagnostic Code 7804, Note (1) (October 23, 2008). 

Alternatively, the revised criteria provide that disabling effects not considered in a rating provided under Diagnostic Codes 7801, 7802, and 7804 are to be rated as impairment of function.  38 C.F.R. § 4.118, Diagnostic Code 7805 (October 23, 2008). 

The objective evidence does not support higher disability ratings on the basis of scars. 

The Veteran's medical history reflects that he was treated in active service in January 2007 for a cyst on his forehead, which was painful and swollen and tender.  Records show that the lump was under the skin and measured 3 centimeters by 3 centimeters.  The Veteran reported discomfort when wearing a hat.  The diagnosis was subcutaneous nodule on forehead.  Subsequently, the cyst was excised in April 2007.

During the June 2008 VA examination, the Veteran reported no laceration, wound, or burn scars.  Examination revealed a 1-centimeter scar over the left upper-mid forehead, with no disfigurement.  The diagnosis was lipoma of forehead, previous cyst removal.

During an October 6, 2011 VA examination, the Veteran reported that he cut his forehead in active service when he dove underneath a vehicle during incoming rocket-propelled grenades in Iraq.  He reported that the scar was painful.  Examination revealed that the scar was located in the mid-forehead and measured 2 centimeters in length by .5 centimeters in width.  The scar was not elevated, depressed, or adherent to underlying tissue; and no underlying soft tissue was missing.  There was no abnormal pigmentation of the head, face, or neck.  There was no gross distortion or asymmetry of facial features, or visible or palpable tissue loss.  Photographs were not indicated, and the Veteran's scar had no impact on his ability to work.

In this case, prior to October 6, 2011, the evidence does not reveal that the Veteran's residual scar on forehead was tender or painful, caused any functional impairment, or was disfiguring to warrant an initial, compensable disability rating on the basis of scars under Diagnostic Codes 7800, 7804, or 7805.  The weight of the evidence is against the grant of an initial, compensable disability rating.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21 (2013).  The objective clinical findings outweigh the Veteran's lay assertions regarding severity.

As of October 6, 2011, the objective evidence reflects that the residual scar on forehead was painful, which warrants no more than the currently assigned 10 percent disability rating under Diagnostic Code 7804.  No characteristics of disfigurement are demonstrated.  Visible or palpable tissue loss and gross distortion or asymmetry of two features or paired sets of features, with two or three characteristics of disfigurement are not demonstrated or nearly approximated.

Loss of function of the body part affected has not been demonstrated; no other diagnostic codes are applicable.

Thus, the weight of the evidence is against the grant of a disability rating in excess of 10 percent for residual scar on forehead.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21 (2013).  Here again, the objective clinical findings outweigh the Veteran's lay assertions regarding severity.

E.  Post-Concussion Syndrome of Traumatic Brain 
Injury (TBI) with Migraine Headaches

Service connection has been established for post-concussion syndrome of TBI with migraine headaches, effective April 28, 2008.  The RO has evaluated the Veteran's disability under Diagnostic Code 8045-8100 as initially 30 percent disabling based on evidence as to the frequency and severity of characteristic prostrating attacks of migraine headaches.  While a hyphenated diagnostic code generally reflects rating by analogy (see 38 C.F.R. §§ 4.20 and 4.27), here, the RO has considered both diagnostic codes, alternatively. 

Rating Criteria 

Pursuant to former Diagnostic Code 8045, purely neurological disabilities, such as hemiplegia, epileptiform seizures, facial nerve paralysis, etc., following trauma to the brain, will be rated under the diagnostic codes specifically dealing with such disabilities, with citation of a hyphenated diagnostic code (e.g., 8045-8207).  Purely subjective complaints such as headache, dizziness, insomnia, etc., recognized as symptomatic of brain trauma, will be rated 10 percent and no more under Diagnostic Code 9304. This 10 percent rating will not be combined with any other rating for a disability due to brain trauma.  Ratings in excess of 10 percent for brain disease due to trauma under Diagnostic Code 9304 are not assignable in the absence of a diagnosis of multi-infarct dementia associated with brain trauma.  38 C.F.R. § 4.124a, Diagnostic Code 8045 (2008). 

VA revised the criteria for evaluation of residuals of traumatic brain injury, effective on October 23, 2008 (see 73 Fed. Reg. 54693-54708 (September 23, 2008)).  VA has a duty to adjudicate the claim under the former criteria during the entire appeal period, and to consider the revised criteria for the period beginning on the effective date of the new provisions.  DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); see also VAOPGCPREC 3-2000 (2000) and 7-2003 (2003).  The effective date of any increase in disability compensation based solely on the new criteria would be no earlier than the effective date of the new criteria.  38 C.F.R. § 4.124a, Diagnostic Code 8045, Note 5 (2011); 38 C.F.R. § 3.114.  

Revised Diagnostic Code 8045 provides evaluation for three main areas of dysfunction that may result from traumatic brain injury and have profound effects on functioning:  Cognitive (which is common in varying degrees after a traumatic brain injury), emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation.  38 C.F.R. § 4.124a, Diagnostic Code 8045.

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain.  Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others.  In a given individual, symptoms may fluctuate in severity from day to day.  Evaluate cognitive impairment under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."

Subjective symptoms may be the only residual of a traumatic brain injury or may be associated with cognitive impairment or other areas of dysfunction.  Evaluate subjective symptoms that are residuals of a traumatic brain injury, whether or not they are part of cognitive impairment, under the subjective symptoms facet in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  However, separately evaluate any residual with a distinct diagnosis that may be evaluated under another diagnostic code, such as migraine headache or Meniere's disease, even if that diagnosis is based on subjective symptoms, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table.

Evaluate emotional/behavioral dysfunction under § 4.130 (Schedule of ratings-mental disorders) when there is a diagnosis of a mental disorder.  When there is no diagnosis of a mental disorder, evaluate emotional/behavioral symptoms under the criteria in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."

Evaluate physical (including neurological) dysfunction based on the following list, under an appropriate diagnostic code:  Motor and sensory dysfunction, including pain, of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions.

The preceding list of types of physical dysfunction does not encompass all possible residuals of a traumatic brain injury.  For residuals not listed here that are reported on an examination, evaluate under the most appropriate diagnostic code.  Evaluate each condition separately, as long as the same signs and symptoms are not used to support more than one evaluation, and combine under § 4.25 the evaluations for each separately rated condition.  The evaluation assigned based on the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table will be considered the evaluation for a single condition for purposes of combining with other disability evaluations.

Consider the need for special monthly compensation for such problems as loss of use of an extremity, certain sensory impairments, erectile dysfunction, the need for aid and attendance (including for protection from hazards or dangers incident to the daily environment due to cognitive impairment), being housebound, etc.

Evaluate cognitive impairment and subjective symptoms:  The table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" contains 10 important facets of a traumatic brain injury related to cognitive impairment and subjective symptoms.  It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a 5th level, the highest level of impairment, and labeled "total."  However, not every facet has every level of severity.  The consciousness facet, for example, does not provide for an impairment level other than "total," since any level of impaired consciousness would be totally disabling.  Assign a 100-percent evaluation if "total" is the level of evaluation for one or more facets.  If no facet is evaluated as "total," assign the overall percentage evaluation based on the level of the highest facet as follows: 0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent.  For example, assign a 70 percent evaluation if 3 is the highest level of evaluation for any facet.

Note (1): There may be an overlap of manifestations of conditions evaluated under the table titled "Evaluation Of Cognitive Impairment And Other Residuals Of TBI Not Otherwise Classified" with manifestations of a comorbid mental or neurologic or other physical disorder that can be separately evaluated under another diagnostic code.  In such cases, do not assign more than one evaluation based on the same manifestations.  If the manifestations of two or more conditions cannot be clearly separated, assign a single evaluation under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions.  However, if the manifestations are clearly separable, assign a separate evaluation for each condition.

Note (2): Symptoms listed as examples at certain evaluation levels in the table are only examples and are not symptoms that must be present in order to assign a particular evaluation.

Note (3): "Instrumental activities of daily living" refers to activities other than self-care that are needed for independent living, such as meal preparation, doing housework and other chores, shopping, traveling, doing laundry, being responsible for one's own medications, and using a telephone.  These activities are distinguished from "Activities of daily living," which refers to basic self-care and includes bathing or showering, dressing, eating, getting in or out of bed or a chair, and using the toilet.

Note (4): The terms "mild," "moderate," and "severe" traumatic brain injury, which may appear in medical records, refer to a classification of traumatic brain injury made at, or close to, the time of injury rather than to the current level of functioning.  This classification does not affect the rating assigned under Diagnostic Code 8045.

Note (5): A Veteran whose residuals of a traumatic brain injury are rated under a version of § 4.124a, Diagnostic Code 8045, in effect before October 23, 2008, may request review under Diagnostic Code 8045, irrespective of whether his or her disability has worsened since the last review.  VA will review that Veteran's disability rating to determine whether the Veteran may be entitled to a higher disability rating under Diagnostic Code 8045.  A request for review pursuant to this note will be treated as a claim for an increased rating for purposes of determining the effective date of an increased rating awarded as a result of such review; however, in no case will the award be effective before October 23, 2008.  For purposes of determining the effective date of an increased rating awarded as a result of such review, VA will apply 38 C.F.R. § 3.114, if applicable.  38 C.F.R. § 4.124a, Diagnostic Code 8045 (effective October 23, 2008).

Pursuant to Diagnostic Code 8100, headaches with characteristic prostrating attacks occurring on an average of once a month over the last several months are rated 30 percent disabling.  Very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability are rated 50 percent disabling.  38 C.F.R. § 4.124a (2013).


Factual Background

VA records reflect that the Veteran reported the onset of post-traumatic headaches in December 2004 while deployed in Iraq.  

The report of a July 2008 VA concussion clinic evaluation reflects that the Veteran was a driver in convoy transportation in Iraq; and that he had extensive exposures to improvised explosive devices, rocket-propelled grenades, land mines, and other types of explosive devices.  Although the Veteran had no clear episodes of loss of consciousness, he did have multiple episodes where he felt dazed and confused for periods of time after the explosions.  Signs and symptoms related to concussion include headaches, neck pain, vision difficulties, dizziness, mental disorders, and cognitive problems.

With regard to post-traumatic headaches, the Veteran reported having a diagnosis of migraines.  He described the migraines as affecting the entire head, and as mainly of a pressure and pounding nature.  With regard to neck pain, the Veteran denied any problems, although he did report bilateral shoulder injuries.  With regard to vision difficulties, the Veteran reported having chronically blurred vision and difficulty reading and remembering what he read, which was made worse with headaches.  With regard to dizziness, the Veteran described brief, intense episodes of dizziness associated with movement.  The examiner also noted that the Veteran had been diagnosed with chronic tinnitus.  With regard to his mental status, the examiner noted that the Veteran had been diagnosed with PTSD and was undergoing treatment.  With regard to cognitive problems, the Veteran reported problems with short-term memory and concentration, which were made worse with headaches; and with sleep disturbance and nightmares.

The July 2008 examiner noted that the Veteran's signs and symptoms were consistent with chronic post-concussional syndrome.  Physical and occupational therapies-including treatment for vestibular dysfunction, ocular dysfunction, and cervical strain-were recommended, in an effort to improve problems with headache and fatigue.

Neuropsychological screening in July 2008 revealed that the Veteran's cognitive, psychological, and physical presentation was consistent with post-concussion syndrome.  Diagnoses included post-concussion syndrome; a cognitive disorder, not otherwise specified (severely impaired auditory attention, reduced cognitive efficiency); PTSD, moderate; major depression, recurrent, moderate; post-traumatic headache, with onset following repeated improvised explosive device events; and rule-out post-traumatic vision syndrome.  Recommendations included speech therapy-for strategies to increase auditory attention, short-term memory, and organizational skills; and vocational rehabilitation services-to tolerate a high level of social interaction, and multi-tasking.

The report of an October 2008 VA traumatic brain injury examination reflects the onset of post-traumatic headaches in 2004.  The Veteran described symptoms occurring up to three-to-four times per week, and lasting hours in duration.  He reported that headaches were often accompanied by photophobia, as well as some nausea and vomiting; and some blurry vision.  Most of the headaches were incapacitating, and he had missed work.  He denied any bowel or bladder issues relative to brain injury, and did not describe any sexual dysfunction.

In March 2010, the Veteran testified that he continued to have three-to-four, or sometimes five headaches per week; and that his medications for migraine headaches have increased.  He also testified that he was about to lose his job because he could not concentrate and focus, due to the traumatic brain injury.

The report of an October 2011 VA traumatic brain injury examination reflects that the Veteran reported problems with post-traumatic headaches and decreases in memory, and that he possibly had two concussions in Iraq.  He was currently taking medication for treatment.  The Veteran reported having three-to-four headaches per week, and four prostrating headaches per month.  His memory impairment was described as mild.  The Veteran also reported that he lost his full-time manager's job in August 2010, due to memory issues.  

Examination in October 2011 revealed no physical findings of automonic nervous system impairment; imbalance or tremors; muscle atrophy, or loss of muscle tone; spasticity or rigidity; fasciculations; cranial nerve dysfunction; endocrine dysfunction; skin breakdown; vision problems; psychiatric manifestations; or other abnormalities.  There were no sensory complaints of cognitive impairment.  The diagnosis was old mild concussions, migraine headaches.

The report of an October 2011 VA neurological disorders examination reflects that testing results were invalid.

The report of an October 2012 VA examination for evaluation of residuals of traumatic brain injury reflects that the examiner was able to differentiate symptoms attributable to PTSD, and those considered as residuals of traumatic brain injury.  The October 2012 examiner opined that the Veteran no longer exhibited a cognitive disorder, and that it had fully resolved.  The Veteran reported that he missed work because of migraine headaches.  

With regard to facets of traumatic brain injury, the October 2012 examiner found no complaints of impaired memory, attention, concentration, or executive functions.  The Veteran's judgment was noted as normal, and his social interaction was routinely appropriate.  The Veteran had always been oriented to person, time, place, and situation.  His motor activity and visual spatial orientation were normal.  The October 2012 examiner noted three or more subjective symptoms that mildly interfered with work.      

The report of an October 2012 VA post-traumatic headaches examination includes a diagnosis of migraine.  Additional symptoms included pain, vomiting, and sensitivity to light.  The typical headache lasted less than one day.  The Veteran also described characteristic prostrating attacks of migraines, occurring less than once every two months.  The Veteran reportedly missed five days of work in a new job, over the last four months; and indicated that he worked two part-time jobs.  Residuals attributed to the traumatic brain injury included migraine headaches.


Analysis

In a case such as this, in which, given the nature of the symptoms, there is likely to be some overlap.  Where no delineating of symptoms is apparent, the Board has given the Veteran the benefit of the doubt and attributed his symptoms to the service-connected post-concussion syndrome of TBI.  See, e.g., Mittleider v. West, 11 Vet. App. 181, 183 (1998).

The Board notes that service connection already has been established for the Veteran's PTSD and tinnitus; and that evaluating the same manifestations under a separate diagnosis would violate the anti-pyramiding provisions of 38 C.F.R. § 4.14 (2013).  With regard to symptoms of memory loss, decreased attention, and concentration problems, such emotional/behavioral dysfunction is contemplated in the rating criteria for PTSD.

With regard to executive function, the October 2012 examiner found no complaints of executive function; and indicated that the Veteran's cognitive disorder had resolved.  The Board notes, however, that previous examiners have noted difficulty completing a cognitive assessment due to the Veteran's PTSD.  Nevertheless, functional impairment was evident.  In this regard, a level of severity of "1" is warranted for difficulty with executive function, but without objective evidence on testing. 

The October 2012 examiner also has noted judgment to be normal.  In this regard, a level of severity of "0" is warranted based on evidence of normal findings.

With regard to social interaction and orientation, the October 2012 examiner found that social interaction was routinely appropriate; and that the Veteran had always been oriented to person, time, place, and situation.  The October 2012 examiner found motor activity and visual spatial orientation to be normal.  In this regard, a level of severity of "0" is warranted based on evidence of normal findings.

The October 2012 examiner also found three or more subjective symptoms that mildly interfered with work or instrumental activities of daily living.  In this regard, a level of severity of "1" is warranted based on evidence of intermittent dizziness, daily mild-to-moderate headaches, and hypersensitivity to light.  No neurobehavioral effects were noted.

The October 2012 examiner found that the Veteran was able to communicate by spoken and written language, and to comprehend spoken and written language.  In this regard, a level of severity of "0" is warranted based on the Veteran's ability to communicate.

The evaluation assigned for cognitive impairment and other residuals of traumatic brain injury not otherwise classified is based upon the highest level of severity for any facet as determined by examination.  Only one disability evaluation is assigned for all the applicable facets.  In this case, the overall evidence warrants a separate 10 percent evaluation based upon the highest severity level of "1," which was provided for the following facets:  executive function, and subjective symptoms that mildly interfere with work or instrumental activities of daily living.

A separate disability rating in excess of 10 percent for post-concussion syndrome of TBI is not warranted.  There is no evidence of physical dysfunction; and the Veteran's emotional and behavioral dysfunction has been separately evaluated. 

In assessing the severity of the Veteran's post-concussion syndrome of TBI, the Board has considered the Veteran's assertions regarding his symptoms, which he is certainly competent to provide.  See, e.g., Layno, 6 Vet. App. at 470 and Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  However, the criteria to support a separate disability rating in excess of 10 percent require medical evidence within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-138 (1994).  As such, lay assertions are not more persuasive than objective medical findings which, as indicated above, support no more than a separate 10 percent disability rating, from the effective date of the revised rating criteria.  Moreover, no more than a separate 10 percent disability rating is warranted under former Diagnostic Code 8045-9304, based on purely subjective symptoms such as dizziness.

Regarding post-traumatic headaches, the Board notes that throughout the rating period, the Veteran has complained of headaches with characteristic prostrating attacks occurring on an average of once a month, to warrant the currently assigned 30 percent disability rating under Diagnostic Code 8100.  Very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability have not been demonstrated at any time.  Hence, no more that the currently assigned 30 percent disability rating is warranted for post-traumatic headaches.

Therefore, the evidence shows that the Veteran's post-concussion syndrome of TBI includes purely subjective symptoms, such as dizziness, and more nearly approximates a facet level of "1" for cognitive impairment, to warrant an initial, separate 10 percent, but no higher, disability rating under former Diagnostic Code 8045-9304 or revised Diagnostic Code 8045. 

For the foregoing reasons, the Board finds that the preponderance of the evidence is against an initial disability rating in excess of 30 percent for post-traumatic headaches under Diagnostic Code 8100; and in favor of an initial, separate 10 percent disability evaluation for post-concussion syndrome of TBI under former Diagnostic Code 8045-9304 and revised Diagnostic Code 8045.

F.  Extraschedular Consideration
 
The potential application of 38 C.F.R. § 3.321(b)(1) has also been considered.  See Thun v. Peake, 22 Vet. App. 111 (2008); Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for the service-connected disabilities are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disabilities with the established criteria found in the rating schedule for each disability.  Thun v. Peake, 22 Vet. App. 111 (2008). 

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, VA must determine whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). When the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-i.e., a determination of whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating. Id.  

Here, the symptomatology and impairment caused by each of the Veteran's service-connected disabilities are specifically contemplated by the rating criteria, as shown above.  There are no other ratable symptoms stemming from the disabilities that are not currently considered in the rating criteria.  Likewise, all of the Veteran's symptoms and manifestations have been considered based on all available rating criteria for each disability.  In this case, comparing the Veteran's disability level and symptomatology for each disability alone, to the rating schedule, the Board finds that the degree of disability throughout the rating period under consideration is contemplated by the rating schedule; therefore, the assigned ratings are adequate. In the absence of exceptional factors associated with the disabilities (i.e., no frequent hospitalizations, no interference with work), the criteria for submission for assignment of extraschedular ratings pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  As such, referral for consideration for extraschedular evaluations is not warranted.  See 38 C.F.R. § 3.321(b)(1); Thun v. Peake, 22 Vet. App. 111 (2008); Bagwell v. Brown, 8 Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 


III.  Petition to Reopen

The RO originally denied service connection for skin blemishes/blistering in May 1995 on the basis that there was no evidence to show that it was incurred in active service.

In July 1998, the RO denied service connection for skin condition as not well-grounded, on the basis that the evidence received failed to establish any relationship between the current skin condition and any disease or injury during active service.

The evidence of record at the time of the last denial of the claim included the Veteran's service treatment records, VA treatment records, VA examination reports, and statements from the Veteran.

Service treatment records do not reflect any findings or complaints of skin rash or disease.  Following the Veteran's initial deployment to Southwest Asia, he responded "no" when asked if he had any rash, skin infection, or sores in June 1991.

Post-service records show treatment for a rash on the Veteran's left hand, legs, and buttocks in November 1994 and in January 1995.  During a Persian Gulf Registry examination in November 1995, the Veteran reported that he developed a rash on his trunk and legs in February 1992.

The report of a January 1995 VA examination reflects that the Veteran developed a rash of his arms in September or October 1991; and a rash on his arms, trunk, buttocks, and legs in February 1992.  He applied daily medications, and his rash returned approximately four-to-five times yearly, lasting about two weeks.  The rash was pruritic and irritating, and may cause blistering.  Examination revealed macular darkened area, hyperpigmentation, ranging in size from 2 centimeters to 12 centimeters, and irregularly distributed.  The examiner noted that these were residuals of the rash described in the history.  The diagnosis was dermatitis, recurrent, probable tinea pedis, tinea corporis with post-inflammatory pigmentation.  VA records show a finding of pseudofolliculitis barbae in November 1995.

The report of an August 1997 VA examination, pertaining to active service during the Gulf War, reveals areas of the skin with a fine miliary rash on the arms, forearms, and thighs; and areas of marked hyperpigmentation.  The diagnosis was recurring pruritic miliary rash of uncertain etiology.

The report of a June 1998 VA examination reflects a medical history of pseudofolliculitis barbae and dermatitis occurring in Saudi Arabia, and persisting since.  The Veteran reported episodes of dermatitis about once or twice a month.  He also had persistent hyperpigmentation after the rash cleared.  Following examination, diagnoses included pseudofolliculitis barbae, intermittent; post-inflammatory hyperpigmentation; and chronic pruritic rash since Saudi Arabia, previously diagnosed as tinea versicolor; and tinea pedis per today's examination.

Based on this evidence, the RO concluded in July 1998 that there was no evidence establishing any relationship between a current skin condition and any disease or injury during active service.

In January 2001, the Veteran's representative submitted an informal claim for service connection for a skin disability; and then specifically requested that no action be undertaken on the claim until a formal claim was submitted.
  
The present claim was initiated by the Veteran in April 2008.  VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

Under 38 C.F.R. § 3.156(a), "new evidence" is existing evidence not previously submitted; "material evidence" is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Furthermore, new and material evidence is "neither cumulative nor redundant" of evidence of record at the time of the last prior final denial, and must "raise a reasonable possibility of substantiating the claim."  38 C.F.R. § 3.156(a).

New evidence will be presumed credible solely for the purpose of determining whether the claim has been reopened.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Evidence added to the record includes service treatment records pertaining to the Veteran's second period of active service, VA treatment records, VA examination reports, a March 2010 hearing transcript, and statements by the Veteran.

VA treatment records show recurrent contact or atopic dermatitis in June 2001.

The additional service treatment records show that the Veteran initially developed a rash over his hands, legs, buttocks, neck, and back in July 2004; and that it had persisted for four days.  The rash appeared again in April 2005, and lasted for approximately one week.  A skin rash was again noted in July 2005.  The Veteran was treated for dermatitis on various occasions in 2007 and in 2008.  The report of Physical Evaluation Board proceedings, dated in August 2008, shows diagnoses of pseudofolliculitis barbae and eczematoid dermatitis.

The report of a June 2008 VA examination reflects that pseudofolliculitis barbae had been present since 1997; and that the rash on the Veteran's neck and face had been diagnosed in the past as dermatophytosis tinea facialis. 

In March 2010, the Veteran testified that he had the skin rash since 1990; and had broken out with a rash on his face, legs, buttock, and arms.  He continued to apply various ointments.  The rash re-occured about five or six times per year, and got "real bad" once a year.

The report of an October 2011 VA examination includes a diagnoses of atopic dermatitis and pseudofolliculitis barbae; and an opinion that the skin rash and tinea facialis are both at least as likely residuals related to active service.

This evidence is new, in that it was not previously of record.  Furthermore, it is material, as it tends to show current manifestations of atopic dermatitis and pseudofolliculitis barbae, and a plausible nexus to active service.  New evidence that is not cumulative and is related to the previous denial of the claim for service connection consists of the Veteran's testimony and the October 2011 VA examination report.  Given the presumed credibility, the additional evidence is both new and material because it raises a reasonable possibility of substantiating the claim.

Hence, the RO correctly reopened the Veteran's claim for service connection for diseases of the skin.  38 U.S.C.A. § 5108.

IV.  Reopened Claim for Service Connection for Skin Diseases 

As the Board has determined that new and material evidence has been submitted, it is necessary to consider whether the Veteran would be prejudiced by the Board proceeding to a decision on the merits.  In this case, the statement of the case provided the Veteran with the laws and regulations pertaining to consideration of the claim on the merits.  The discussion in the statement of the case essentially considered the Veteran's claim on the merits.  The medical opinion of record appears adequate, and is predicated on a substantial review of the record and consideration of the Veteran's complaints and symptoms.  Additionally, the Veteran has provided argument addressing his claim on the merits.  Accordingly, the Board finds that the Veteran would not be prejudiced by its review of the merits at this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Service connection is awarded for disability that is the result of a disease or injury in active service.  38 U.S.C.A. §§ 1110, 1131.  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

With respect to the showing of chronic disease, there must be a combination of sufficient manifestations to identify the disease entity and sufficient observation at the time, as distinguished from isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303 (2013).  

Here, service treatment records from the Veteran's second period of active service show that he developed a rash over his hands, legs, buttocks, neck, and back; and that he was treated for dermatitis on various occasions.  The report of Physical Evaluation Board proceedings, dated in August 2008, show diagnoses of pseudofolliculitis barbae and eczematoid dermatitis.

The Veteran has credibly testified that the onset of his skin rash was in active service.  The Board finds that the Veteran is competent to testify on factual matters of which he has first-hand knowledge and which are corroborated by other evidence in the claims file.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  The Board further finds no reason to doubt the Veteran's credibility, which has been consistent throughout the appeal.

Moreover, following the Board's September 2011 remand, the Veteran underwent a VA examination in October 2011 for purposes of determining the nature and etiology of the Veteran's skin disease.  The examiner reviewed the claims file and noted the Veteran's medical history.  Based on a review of the record and examination of the Veteran, the October 2011 examiner diagnosed atopic dermatitis and pseudofolliculitis barbae; and opined that both skin diseases are at least as likely residuals related to active service.  In support of the opinion, the examiner noted that the skin diseases have been recurring since active service.

When assessing the probative value of a medical opinion, the thoroughness and detail of the opinion must be considered.  The opinion is considered probative if it is definitive and supported by detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  A medical opinion that contains only data and conclusions is not entitled to any weight.  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

In Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006), the Federal Circuit Court indicated that, where lay evidence provided is competent and credible, the absence of contemporaneous medical documentation during service or since, such as in treatment records, does not preclude further evaluation as to the etiology of the claimed disorder.  The October 2011 examiner corroborates the Veteran's testimony that it is at least as likely that both skin diseases had their onset in active service.

The Board finds the Veteran's lay statements are not only competent, but also are credible as corroborated, to show the onset of both atopic dermatitis and pseudofolliculitis barbae during active service.  His lay statements, therefore, have probative value.  See Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

The Board finds the October 2011 examiner's opinion to be persuasive in finding that the Veteran's current skin diseases are at least as likely residuals related to active service.  There is no opinion to the contrary.  In this regard, the Board finds the medical statements of record are factually accurate, fully articulated, and contain sound reasoning.  Hence, they are afforded significant probative value.  Resolving all doubt in the Veteran's favor, the Board finds that atopic dermatitis and pseudofolliculitis barbae had their onset in active service.  See 38 C.F.R. § 3.102 (2013).  




	(CONTINUED ON NEXT PAGE)




ORDER

A 20 percent disability evaluation for chondromalacia and patellofemoral syndrome of the left knee is granted, subject to the regulations governing the award of monetary benefits.

Higher disability ratings for plantar fasciitis and bilateral pes planus are denied.

Higher disability ratings for gastroesophageal reflux disease are denied.

Higher disability ratings for residual scar on forehead are denied.

An initial, separate 10 percent disability rating for post-concussion syndrome of TBI is allowed, subject to the regulations governing the award of monetary benefits.

An initial disability rating in excess of 30 percent for post-traumatic headaches is denied.

The application to reopen the previously denied claim of service connection for diseases of the skin is granted.

Service connection for atopic dermatitis and for pseudofolliculitis barbae is granted.




______________________________________________
MICHAEL A. PAPPAS
 Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


